Case 18-10161-amc        Doc 57     Filed 11/07/18 Entered 11/07/18 15:35:01           Desc Main
                                    Document     Page 1 of 3

               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                            : Bankruptcy No. 18-10161-amc
    Nicholas C. Cosmo                             : Chapter 13
                       Debtor                     :
The Bank of New York Mellon, successor            :
trustee to JPMorgan Chase Bank, N.A., as          :
trustee on behalf of the registered holders of    :
Bear Stearns Asset Backed Securities 2006-
SD3, Asset-Backed Certificates, Series 2006-
SD3 c/o Select Portfolio Servicing, Inc.
                       Movant                     :
               vs.                                :
Nicholas C. Cosmo                                 :
                       Debtor/Respondent          :
               and                                :
William C. Miller, Esquire                        :
                       Trustee/Respondent         :


                      AMENDED NOTICE OF MOTION RESPONSE
                         DEADLINE AND HEARING DATE

        The Bank of New York Mellon, successor trustee to JPMorgan Chase Bank, N.A., as
trustee on behalf of the registered holders of Bear Stearns Asset Backed Securities 2006-SD3,
Asset-Backed Certificates, Series 2006-SD3 c/o Select Portfolio Servicing, Inc. has filed with the
US Bankruptcy Court a Motion for Relief from Stay regarding its rights it has under the
mortgage or with respect to the property located at: 1185 Jacksonville Road, Warminster, PA
18974.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult with an attorney.)

       1.      If you do not want the Court to grant the relief sought in the motion or if you want
the court to consider your views on the motion, then on or before 11/21/2018, you or your
attorney must do all of the following things:


           (a) FILE AN ANSWER explaining your position at:

                                  United States Bankruptcy Court
                                    Robert N.C. Nix Building
                                   900 Market Street, Suite 400
                                   Philadelphia, PA 19107-4299

If you mail your answer to the Bankruptcy Court Clerk’s Office for filing, you must mail is early
enough so that it will be received on or before the date stated above; and
Case 18-10161-amc        Doc 57    Filed 11/07/18 Entered 11/07/18 15:35:01            Desc Main
                                   Document     Page 2 of 3




           (b) MAIL A COPY of the documents to the Movant’s attorney:

                                 Danielle Boyle-Ebersole, Esq.
                               Hladik, Onorato & Federman, LLP
                                   298 Wissahickon Avenue
                                    North Wales, PA 19454
                                     Phone 215-855-9521
                                     Fax 215-855-9121
                              Email: debersole@hoflawgroup.com

       2.     If you or your attorney do not take these steps described in paragraphs 1(a) and
1(b) above and attend the hearing, the court may enter an order granting the relief requested in
the motion.

       3.     A HEARING ON THE MOTION is scheduled to be held before the Hon.
Ashely M. Chan on 11/27/2018 at 11:00 AM in Courtroom No. #4 United States Bankruptcy
Court, Robert N.C. Nix Federal Building, 900 Market Street, 2nd Floor, Philadelphia, PA 19107.

        4.     If a copy of the Motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

       5.     You may contact the Bankruptcy Court Clerk’s office at (215) 408-2845 to find
out whether the hearing has been canceled because no one filed an answer.
Case 18-10161-amc        Doc 57    Filed 11/07/18 Entered 11/07/18 15:35:01            Desc Main
                                   Document     Page 3 of 3

               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                           : Bankruptcy No. 18-10161-amc
    Nicholas C. Cosmo                            : Chapter 13
                       Debtor                    :
The Bank of New York Mellon, successor           :
trustee to JPMorgan Chase Bank, N.A., as         :
trustee on behalf of the registered holders of   :
Bear Stearns Asset Backed Securities 2006-
SD3, Asset-Backed Certificates, Series 2006-
SD3 c/o Select Portfolio Servicing, Inc.
                       Movant                    :
               vs.                               :
Nicholas C. Cosmo                                :
                       Debtor/Respondent         :
               and                               :
William C. Miller, Esquire                       :
                       Trustee/Respondent        :

                 CERTIFICATION OF SERVICE OF AMENDED
         NOTICE OF MOTION RESPONSE DEADLINE AND HEARING DATE

            I, Danielle Boyle-Ebersole, attorney for Movant, The Bank of New York Mellon,
successor trustee to JPMorgan Chase Bank, N.A., as trustee on behalf of the registered holders of
Bear Stearns Asset Backed Securities 2006-SD3, Asset-Backed Certificates, Series 2006-SD3
c/o Select Portfolio Servicing, Inc., hereby certify that I served a true and correct copy of the
Amended Notice of Motion Response Deadline and Hearing Date, by United States Mail, first
class, postage prepaid, or Electronic Mail on 11/07/2018 upon the following:

Brad J. Sadek, Esquire                      Nicholas C. Cosmo
Via ECF                                     1185 Jacksonville Road
Attorney for Debtor                         Warminster, PA 18974
                                            Via First Class Mail
William C. Miller, Esquire                  Debtor
Via ECF
Trustee

Dated: 11/07/2018                                /s/Danielle Boyle-Ebersole, Esquire
                                                 Danielle Boyle-Ebersole, Esquire
                                                 Hladik, Onorato & Federman, LLP
                                                 Attorney I.D. # 81747
                                                 298 Wissahickon Avenue
                                                 North Wales, PA 19454
                                                 Phone 215-855-9521
                                                 Fax 215-855-9121
                                                 debersole@hoflawgroup.com
